Mollison, Judge:
This is an appeal for reappraisement filed on behalf of the United States against the findings and return of value made by the United States appraiser at the port of Chicago upon an importation of varnish. The case was originally tried and submitted before me, and upon the record so made a decision reported as United States v. Western Electric Company, 26 Cust. Ct. 531, Reap. Dec. 7954, was rendered, and judgment in accordance therewith was entered.
Subsequently, a motion was made by counsel for the plaintiff for an order to vacate and set aside the decision and judgment entered and for a new trial, to the entry of which order counsel for the defendant consented. Upon certain findings made by the court, the motion *492was granted, and the case was thereupon set down for trial for all purposes at the ensuing Chicago docket.
The case was called for trial before me at the said Chicago docket, and it was then stated by counsel for the plaintiff that—
* * * it is now conceded by the Government that the merchandise herein is a coal-tar product and dutiable under Paragraph 28 of the Tariff Act of 1980, on the basis of the American selling price, which is the unit value as entered and appraised at 12)40 per pound, plus the cost of drums, as- invoiced. Hence, the Government abandons its appeal.
In accordance with the foregoing statement, judgment will issue dismissing the above-entitled appeal for reappraisement.